Title: From Alexander Hamilton to Joseph Brock, 2 November 1799
From: Hamilton, Alexander
To: Brock, Joseph


          
            Sir,
            NY. Nor. 2nd. 99
          
          You will be pleased, immediately upon the receipt of this letter, to apply to the contractor to procure the necessary ground for hutting the troops under your command. As soon as this shall be done you will lose no time in proceeding to the ground and to bring putting the men under cover.
          With consideration
          
            An earlier attention to the subject has been prevented by the a defect want the delay of arrangements which did not depend upon me.
          
          Capt. Brock
        